Filed 8/27/20 P. v. Christie CA4/1
                    NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                   COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



 THE PEOPLE,                                                          D076272

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD274207)

 JEFFREY CHRISTIE,

           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County,
Melinda J. Lasater, Judge. Affirmed.

         Heather L. Beugen, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Robin
Urbanski and Mary Katherine Strickland, Deputy Attorneys General, for
Plaintiff and Respondent.
                                BACKGROUND
      On November 10, 1994, defendant was convicted of lewd or lascivious

acts with a child aged 14 or 15, in violation of Penal Code1 section 288,
subdivision (c), and orally copulating a child under the age of 16 in violation
of section 288, subdivision (b)(2). As a result, he was ordered to register as a
sex offender for life in California. He was required to register on his
birthday, October 16, 2017. He did not do so. Officers telephoned defendant
on October 19, 2017, to remind him to register. They learned he was no
longer living at the address they had for him. He had not notified law
enforcement of the change in his residence. Defendant was arrested on
November 9, 2017, for failing to register.
      On January 3, 2018, defendant entered a plea of guilty to two counts of
failing to register as a sex offender. (§ 290.018 subd. (b)). He also admitted
that he had two strike priors. (§§ 667, subds. (b)-(i), 1170.12, & 668.)
      The court at sentencing on September 7, 2018, dismissed defendant’s
two strike priors pursuant to section 1385. Defendant was placed on formal
probation for 18 months. One of his conditions of probation was a
requirement to “report to the [probation officer] as directed.”
      Following a contested hearing on April 30, 2019, the trial court revoked
defendant’s probation after finding he failed to report to probation as
directed. Defendant was sentenced to two years in state prison.
      Defendant filed a timely notice of appeal.
                                  ANALYSIS
      Defendant’s sole contention on appeal is that there was insufficient
evidence to revoke his probation. We disagree.



1     Further statutory references are to the Penal Code.
                                        2
      Proof of a violation of probation is sufficient if it is demonstrated by a
preponderance of the evidence. (People v. Rodriguez (1990) 51 Cal.3d 437,
446 (Rodriguez).) Reviewing courts must give deference to the trial court and
resolve all inferences in favor of the judgment. (People v. Kurey (2001) 88
Cal.App.4th 840, 848–849.) We review the trial court’s findings for an abuse
of discretion. (Rodriguez, at p. 443.)
      On April 30, 2019, the trial court reviewed its file and determined
defendant’s probation had been revoked and reinstated on November 29,
2018, for failing to report to probation, as required. On that day the trial
court ordered defendant to report to the Hall of Justice within 72 hours of his
release from custody.
      On December 4, 2018, defendant reported to the Hall of Justice and
met with San Diego County Probation Officer Eduardo Ortuno. Officer
Ortuno at that time gave defendant a letter explaining his obligation to
report to the probation office. The trial court received the letter as Exhibit 1.
The letter required defendant to call the probation office at a specific
telephone number within the following 14 days to find out the name of his
probation officer. Upon receiving this information, he was required to
immediately contact that officer. The letter which he signed, and which
incorporated these requirements, further noted that if he did not comply, a
warrant would be issued for his arrest. There was no evidence before the
trial court establishing defendant actually complied with the requirements.
Although defendant solicited from Officer Ortuna that other probation
officers are required to, but might not, enter their contact notes, Officer
Ortuna testified that he puts in notes “every time.” He had no notes related
to any attempt by defendant to contact him, or anyone else.




                                         3
     Based on the record before us, we conclude the trial court’s revocation
of defendant’s probation is supported by substantial evidence that defendant
willfully violated the terms of probation. The evidence demonstrating such a
showing was well beyond the preponderance of the evidence standard.
                               DISPOSITION
     The judgment is affirmed.


                                                        BENKE, Acting P. J.

WE CONCUR:



O’ROURKE, J.



AARON, J.




                                      4